DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 124-127 and 139-143 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al. (US 2007/0142596).
Considering Claims 124-127:  Swift et al. teaches an aqueous binder composition for mineral fibers (¶0017) comprising gelatin (Fig. 1) and soybean oil or flaxseed/linseed oil (¶0009, Table 4).  The soybean oil is added with guar gum (Table 4).
Considering Claims 139 and 140:  Swift et al. teaches applying the binder to mineral fibers and curing the binder (¶0049).  
Considering Claims 141-143:  Swift et al. teaches bonding mineral fibers/a first element to a pipe/building structure by applying the adhesive to the mineral fibers and curing the fibers in contact with the pipe (¶0119).

Claims 124-126 and 130 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez-Mateos et al. (Food Hydrocolloids 23, 2009, 53-61).
Considering Claim 124-126, and 131:  Perez-Mateos et al. teaches an aqueous composition comprising gelatin and sunflower oil (Abstract, Section 2.2).  
	Perez-Mateos et al. does not teach that the composition is suitable as a binder for mineral fibers.  However, Perez-Mateos et al. teaches a composition having the claimed components in the claimed amount.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical .

Claims 124-127, 133, 141, 143, and 147-150 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karrer et al. (US 2015/0048554).
Considering Claims 124-126:  Karrer et al. teaches an aqueous binder composition (¶0011) comprising a protein component/hydrocolloid (¶0011) that is preferably gelatin (¶0023) and an additive that is preferably linseed oil (¶0036; 0077).
Karrer et al. does not teach that the composition is suitable as a binder for mineral fibers.  However, Karrer et al. teaches a composition having the claimed components in the claimed amount.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 127:  Karrer et al. teaches adding starch or cellulose to the composition as an additive (¶0049).
Considering Claim 133:  Karrer et al. teaches an example comprising 5 g of linseed oil and 36 g of protein (¶0077).
Considering Claim 141 and 143:  Karrer et al. teaches applying the binder to natural fibers/two or more elements, and curing the binder (¶0010-11).
Considering Claims 147:  Karrer et al. teaches the aqueous composition as requiring the protein, a hygroscopic material, and water (¶0011).  
	The hygroscopic material is not recited in the claims, which use the transitional phrase consisting essentially of.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  See MPEP § 2111.03.   For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03.  The original specification does not provide a clear indication of what the basic and novel characteristics actually are, and thus the term is being interpreted as having the same scope as comprising.  
Considering Claims 148-150:  Karrer et al. teaches adding a tannin, lysyl oxidase, transglutaminase, or lacasse to the composition (¶0037).

Claims 124-126, 131-133, and 144-147 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wibaux et al. (US 2014/0141057).
Considering Claim 124:  Wibaux et al. teaches an aqueous composition (¶0035) comprising a hydrocolloid (¶0035) and a vegetable oil/a fatty acid ester of glycerol (¶0017-18).
Wibaux et al. does not teach that the composition is suitable as a binder for mineral fibers.  However, Wibaux et al. teaches a composition having the claimed components in the claimed amount.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claims 125 and 126:  Wibaux et al. teaches the hydrocolloid as being a cellulose derivative, gelatin, pectin,  or alginate (¶0035).
Considering Claim 128:  Wibaux et al. teaches that the hydrocolloid can be gelatin (¶0035) and teaches that the hydrocolloid is present in an amount of 0 to 50 weight percent (¶0041).
Considering Claim 131, 132, and 144-146:  Wibaux et al. teaches the oil as being olive oil, tung oil, coconut oil, hemp oil, rapeseed oil, or sunflower oil (¶0018).  The original specification teaches coconut oil as having an iodine value of 7 to 10.
Considering Claim 133:  Wibaux et al. teaches the vegetable oil as being present in an amount of 0.1 to 20 weight percent (¶0037).
Considering Claim 147:  Wibaux et al. teaches embodiments comprising only the vegetable oil and hydrocolloid (¶0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 128 is rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US 2007/0142596) as applied to claim 127 above.
Considering Claim 128:  Swift et al. teaches the composition of claim 127 as shown above. 
	Swift et al. teaches the amine component as being gelatin, and teaches that the amine component is mixed with a carbohydrate that can be starch (¶0057).  The amine and carbohydrate are used in ratios of 1:3 to 1:24 in examples (Example 1).
	Swift et al. does not teach the combination of gelatin and starch with sufficient specificity.  However, Swift et al. teaches both compounds as preferred species.  It would have been obvious to a person having ordinary skill in the art to have tried the combination of gelatin and starch in the claimed amount, and the motivation to do so would have been, as Swift et al. suggests, they are preferred species disclosed in the reference.

Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument Swift et al. does not teach the claimed components in single embodiment is not persuasive.  Swift et al. teaches an adhesive comprising an amine compound and a reducing sugar carbohydrate (¶0011).  Ammonium citrate is used in the example of Table 4, but gelatin is named alternative species of amine used in the binder (Fig. 1).  Swift teaches this amine-carbohydrate binder as comprising soybean oil or flaxseed/linseed oil (¶0009, Table 4).  The 
While gelatin is not used in the example of Swift et al., it is clearly named as a preferred species of amine reactant.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP § 2123.
B)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a large concentration of the second hydrocolloid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Swift et al. teaches adding small concentrations of guar gum when using the soybean oil embodiments, which reads on the second colloid.
C) The applicant’s argument that the composition Perez-Mateos et al. would not be suitable for use as a binder for mineral wool is not persuasive.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.
The applicant has not provided any evidence to establish that the presence of the plasticizers of Perez-Mateos et al. would render the composition incapable of functioning as a binder for mineral wool.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP § 2145.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767